On September 2, 2004, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, for the offense of Aggravated Burglary, a felony; Count II: Ten (10) years in the Montana State Prison, for the offense of Theft, a felony; Count III: A commitment of Six (6) months to the Ravalli County Detention Center, for the offense of Criminal Mischief, a misdemeanor; and Count IV: A commitment of Six (6) months to the Ravalli County Detention Center, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. There will be no time suspended on each count and the sentences shall run concurrently.
*120DATED this 3rd day of December, 2004.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Keithi Worthington. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not he reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.